DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata [JP 2002-246231] in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977] and Lee et al. [U.S. Pub. No. 2015/0340149].
Regarding Claim 1, Sakata shows a laminated coil (Fig. 4 with teachings from Figs. 1-3) comprising:
a laminate including a plurality of insulation layers (21, 22, 27) that are stacked (see Fig. 4) and each provided with a coil conductor pattern (11, 12, 17) including a wound linear main conductor portion (see Fig. 4, turn portion of elements 11, 12, 17) and connection end portions (see Fig. 4, ends of elements 11, 12, 17 at elements 15a, 15b) connected to both ends of the main conductor portion (see Fig. 4); wherein
the laminate includes a first region (see Fig. 4 and Drawing 1 below, first region R1) and a second region (see Fig. 4 and Drawing 1 below, second region R2) in a stacking direction of the plurality of insulation layers from a first surface (see Fig. 4 and Drawing 1 below, first surface S1) to a second surface (see Fig. 4 and Drawing 1 below, second surface S2);
a number of windings of the coil conductor pattern provided on the insulation resin layer in the first region is equal to or greater than a number of windings of the coil conductor pattern provided on the insulation resin layer in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is equal to or greater than a number of windings of element 11 provided on element 21 in the second region R2), and is greater than a number of windings of the coil conductor pattern closest to the second surface in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is greater than a number of windings of element 11 closest to the second surface S2 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the first region is greater than a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below, a number of the main conductor portions of elements 12, 17 per unit distance in a width direction of elements 12, 17 in the first region R1 is greater than a number of the main conductor portions of element 11 per unit distance in a width direction of element 11 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
an outermost main conductor portion of the coil conductor pattern in the second region has a width greater than a width of the main conductor portion of the coil conductor pattern in the first region (see Fig. 4 and Drawing 1 below, an outermost main conductor portion of element 11 in the second region R2 has a width greater than a width of the main conductor portion of elements 12, 17 in the first region R1, Paragraphs [0016]-[0017], [0025], [0030]); and
the laminate includes a region (P3, P2 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the first region (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outline O3, O2 for P3, P2), and a region (P1 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outline O1 for P1), the outermost conductor pattern of the coil conductor pattern in the first region does not protrude from the outermost conductor pattern of the coil conductor pattern in the second region in the width direction perpendicular to the direction in which the conductor pattern extends (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outermost conductor pattern of elements 12, 17 in the first region R1 does not protrude from the outermost conductor pattern of element 11 in the second region R2 in the width direction perpendicular to the direction in which the conductor pattern extends).
Sakata does not explicitly show a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region.
Miyazaki et al. shows a device (Fig. 2) teaching and suggesting the insulation layers (103, 105) are made of resin (Paragraph [0047]). Miyazaki et al. also shows a plurality of insulation resin layers (103, 105) that are stacked (see Fig. 2) and each provided with a coil conductor pattern including a wound linear main conductor portion (110, 111) and connection end portions (112, 114, 115, 117) connected to both ends of the main conductor portion (see Fig. 2)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulation layers are made of resin as taught by Miyazaki et al. for the device as disclosed by Sakata to facilitate insulation to prevent shorting of coils to obtain desirable operating characteristics.
Sakata in view of Miyazaki et al. does not explicitly show a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region.
Lee et al. shows an electronic component (see Fig. 3 upside down) teaching and suggesting a width (W01) of the main conductor portion (42) of an inner peripheral portion (42’) in the second region (bottom region when seeing Fig. 3 upside down) is smaller than a width (W02) of an outermost peripheral portion (42’’’) of the main conductor portion (42) in the second region (see Fig. 3 upside down, Paragraphs [0099], [0116]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region as taught by Lee et al. for the device as disclosed by Sakata in view of Miyazaki et al. to improve Q factor and DC resistance (Paragraphs [0085], [0160]-[0162]).
Regarding Claim 3, Sakata shows the laminate includes two or more conductor patterns (12, 17) extending parallel or substantially parallel to each other that define the main conductor portion of the coil conductor pattern in the first region (see Fig.4 and Drawing 1 below, region R1, Paragraphs [0010], [0026]), at least a portion in an extending direction of the two or more conductor patterns overlapping with the outermost main conductor portion of the coil conductor pattern of the second region disposed parallel or substantially parallel to the coil conductor pattern in the first region in the stacking direction in plan view (see Fig.4 and Drawing 1 below, at least a portion in an extending direction of elements 12, 17 overlapping with the outermost main conductor portion of element 11 of the second region R2 disposed parallel or substantially parallel to elements 12, 17 in the first region R1 in the stacking direction in plan view, Paragraphs [0010], [0026]).
Regarding Claim 4, Sakata shows the laminate includes a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the first region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in elements 12, 17 provided on elements 22, 27 in the first region R1), and a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the second region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in element 11 provided on element 21 in the second region R2), the wound main conductor portions overlapping with each other throughout an entire or substantially an entire circumference of the wound main conductor portions in plan view (see Fig. 4 and Drawing 1 below, the wound main conductor portions of elements 12, 17, 11 overlapping with each other throughout an entire or substantially an entire circumference of the wound main conductor portions in plan view).
Miyazaki et al. shows the insulation resin layers (103, 105, Paragraph [0047]).
Regarding Claim 9, Miyazaki et al. shows at least one of the plurality of insulation resin layers (103 or 105) further includes a wiring conductor pattern (113 or 115) that is spaced away from the coil conductor pattern (110 or 111).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Lee et al. as applied to claim 1 above, and further in view of Fujiyoshi et al. [U.S. Pub. No. 2002/0070836].
Regarding Claim 3, Sakata shows the laminate includes two or more conductor patterns (12, 17) extending parallel or substantially parallel to each other that define the main conductor portion of the coil conductor pattern in the first region (see Fig.4 and Drawing 1 below, region R1, Paragraphs [0010], [0026]), at least a portion in an extending direction of the two or more conductor patterns overlapping with the outermost main conductor portion of the coil conductor pattern of the second region disposed parallel or substantially parallel to the coil conductor pattern in the first region in the stacking direction in plan view (see Fig.4 and Drawing 1 below, at least a portion in an extending direction of elements 12, 17 overlapping with the outermost main conductor portion of element 11 of the second region R2 disposed parallel or substantially parallel to elements 12, 17 in the first region R1 in the stacking direction in plan view, Paragraphs [0010], [0026]).
In addition, Fujiyoshi et al. shows the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other (Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other as taught by Fujiyoshi et al. for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to simplify design for ease of manufacture and obtain better performances.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Lee et al. as applied to claim 1 above, and further in view of Wei et al. [U.S. Patent No. 8,274,352].
Regarding Claim 5, Sakata in view of Miyazaki et al. and Lee et al. shows the claimed invention as applied above but does not show a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view.
Wei et al. shows a device (Figs. 2A-4B) teaching and suggesting a through hole (29 or 49) passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view (see Figs. 2A-4B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view as taught by Wei et al. for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to improve quality factor and smaller dielectric loss tangent (Col. 4, Lines 18-32).
Regarding Claim 12, Wei et al. shows the through hole (29 or 49) defines an alignment mark (element 29 or 49 can be defined as an alignment mark since coil 23, 43-1, 43-2, 43-3 is wound around element 29 or 49) of the laminated coil (see Figs. 2A-4B). 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Lee et al., and Wei et al. as applied to claim 5 above, and further in view of Mori [U.S. Pub. No. 2010/0141369].
Regarding Claim 6, Sakata in view of Miyazaki et al., Lee et al., and Wei et al. shows the claimed invention as applied above but does not show a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole.
Mori shows a device (Figs. 5 and 7) teaching and suggesting a protective film (13, 14, Paragraph [0049]) that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole (see Figs. 5 and 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole as taught by Mori for the device as disclosed by Sakata in view of Miyazaki et al., Lee et al., and Wei et al. to cover the device to facilitate insulation and protection from damage based on system requirements (Paragraph [0049]).
Regarding Claim 13, Mori shows the protective film (13, 14) is disposed in or on the top surface and the bottom surface of the laminate (see Figs. 5 and 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Lee et al., Wei et al., and Mori as applied to claim 6 above, and further in view of Matsumoto [JP 2004-171715].
Regarding Claim 7, Mori shows the protective film (13, 14) is made of a material having insulating property (Paragraph [0049]).
Sakata in view of Miyazaki et al., Lee et al., Wei et al., and Mori shows does not show the protective film is made of a material having translucency property.
Matsumoto shows a device (Fig. 1) teaching and suggesting the protective film (6) is made of a material having translucency and insulating properties (Abstract, Solution, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the protective film is made of a material having translucency property as taught by Matsumoto for the device as disclosed by Sakata in view of Miyazaki et al., Lee et al., Wei et al., and Mori to cover the device to facilitate insulation and easier to identify the location or areas of the conductors.

Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Lee et al. as applied to claim 1 above, and further in view of Kusano [U.S. Pub. No. 2002/0030576].
Regarding Claim 8, Sakata shows at least one of the main conductor portions (17) is defined by a triple-wound linear conductor (Paragraph [0024]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).
Regarding Claim 10, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).
Regarding Claim 11, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width around about 3/4 of a circumference of the at least one of the main conductor portions (see Fig. 4, Paragraph [0047]). 
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Lee et al., and Wei et al. as applied to claim 5 above, and further in view of An et al. [U.S. Pub. No. 2017/0264131].
Regarding Claim 12, Sakata in view of Miyazaki et al., Lee et al., and Wei et al. shows the claimed invention as applied above.
In addition, An et al. shows the through hole (119) defines an alignment mark (Paragraph [0048[) of the laminated coil (see Figs. 4-5b). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to define an alignment mark as taught by An et al. for the through hole as disclosed by Sakata in view of Miyazaki et al., Lee et al., and Wei et al. for ease of manufacture and design to improve efficiency and obtain desirable operating characteristics (Paragraph [0013]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Lee et al. as applied to claim 1 above, and further in view of Kato [U.S. Pub. No. 2012/0306609].
Regarding Claim 14, Sakata in view of Miyazaki et al. and Lee et al. does not show the plurality of insulation resin layers are made of a thermoplastic resin.
Kato shows a device (Fig. 3) teaching and suggesting the plurality of insulation resin layers (51c, 51d) are made of a thermoplastic resin (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality insulation resin layers are made of a thermoplastic resin as taught by Kato for the device as disclosed by Sakata in view of Miyazaki et al. and Lee et al. to achieve desirable insulation properties such as good moldability, good heat/thermal resistance, and high mechanical strength to facilitate insulation while obtain desirable operating characteristics.


Claims 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata [JP 2002-246231] in view of Miyazaki et al. [U.S. Pub. No. 2013/0200977] and Sakata [JP 2001-085230] (hereinafter as “Sakata ‘230”).
Regarding Claim 1, Sakata shows a laminated coil (Fig. 4 with teachings from Figs. 1-3) comprising:
a laminate including a plurality of insulation layers (21, 22, 27) that are stacked (see Fig. 4) and each provided with a coil conductor pattern (11, 12, 17) including a wound linear main conductor portion (see Fig. 4, turn portion of elements 11, 12, 17) and connection end portions (see Fig. 4, ends of elements 11, 12, 17 at elements 15a, 15b) connected to both ends of the main conductor portion (see Fig. 4); wherein
the laminate includes a first region (see Fig. 4 and Drawing 1 below, first region R1) and a second region (see Fig. 4 and Drawing 1 below, second region R2) in a stacking direction of the plurality of insulation layers from a first surface (see Fig. 4 and Drawing 1 below, first surface S1) to a second surface (see Fig. 4 and Drawing 1 below, second surface S2);
a number of windings of the coil conductor pattern provided on the insulation resin layer in the first region is equal to or greater than a number of windings of the coil conductor pattern provided on the insulation resin layer in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is equal to or greater than a number of windings of element 11 provided on element 21 in the second region R2), and is greater than a number of windings of the coil conductor pattern closest to the second surface in the second region (see Fig. 4 and Drawing 1 below, a number of windings of elements 12, 17 provided on elements 22, 27 in the first region R1 is greater than a number of windings of element 11 closest to the second surface S2 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the first region is greater than a number of the main conductor portions per unit distance in a width direction of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below, a number of the main conductor portions of elements 12, 17 per unit distance in a width direction of elements 12, 17 in the first region R1 is greater than a number of the main conductor portions of element 11 per unit distance in a width direction of element 11 in the second region R2, Paragraphs [0016]-[0017], [0025], [0030]);
an outermost main conductor portion of the coil conductor pattern in the second region has a width greater than a width of the main conductor portion of the coil conductor pattern in the first region (see Fig. 4 and Drawing 1 below, an outermost main conductor portion of element 11 in the second region R2 has a width greater than a width of the main conductor portion of elements 12, 17 in the first region R1, Paragraphs [0016]-[0017], [0025], [0030]); and
the laminate includes a region (P3, P2 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the first region (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outline O3, O2 for P3, P2), and a region (P1 from Fig. 3 corresponding to Fig. 4) with an outline of an outermost conductor pattern of the main conductor portion of the coil conductor pattern in the second region (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outline O1 for P1), the outermost conductor pattern of the coil conductor pattern in the first region does not protrude from the outermost conductor pattern of the coil conductor pattern in the second region in the width direction perpendicular to the direction in which the conductor pattern extends (see Fig. 4 and Drawing 1 below, also see Drawing 2 below, outermost conductor pattern of elements 12, 17 in the first region R1 does not protrude from the outermost conductor pattern of element 11 in the second region R2 in the width direction perpendicular to the direction in which the conductor pattern extends).
Sakata does not explicitly show a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region.
Miyazaki et al. shows a device (Fig. 2) teaching and suggesting the insulation layers (103, 105) are made of resin (Paragraph [0047]). Miyazaki et al. also shows a plurality of insulation resin layers (103, 105) that are stacked (see Fig. 2) and each provided with a coil conductor pattern including a wound linear main conductor portion (110, 111) and connection end portions (112, 114, 115, 117) connected to both ends of the main conductor portion (see Fig. 2)
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the insulation layers are made of resin as taught by Miyazaki et al. for the device as disclosed by Sakata to facilitate insulation to prevent shorting of coils to obtain desirable operating characteristics.
Sakata in view of Miyazaki et al. does not explicitly show a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region.
Sakata ‘230 shows an electronic component (Fig. 1) teaching and suggesting a width (width of i) of the main conductor portion (4) of an inner peripheral portion (i) in the second region (bottom region) is smaller than a width (width of k) of an outermost peripheral portion (k) of the main conductor portion (4) in the second region (see Fig. 1, Abstract, Solution).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a width of the main conductor portion of an inner peripheral portion in the second region is smaller than a width of an outermost peripheral portion of the main conductor portion in the second region as taught by Sakata ‘230 for the device as disclosed by Sakata in view of Miyazaki et al. to obtain high Q factor and low DC resistance (Abstract, Solution).
Regarding Claim 3, Sakata shows the laminate includes two or more conductor patterns (12, 17) extending parallel or substantially parallel to each other that define the main conductor portion of the coil conductor pattern in the first region (see Fig.4 and Drawing 1 below, region R1, Paragraphs [0010], [0026]), at least a portion in an extending direction of the two or more conductor patterns overlapping with the outermost main conductor portion of the coil conductor pattern of the second region disposed parallel or substantially parallel to the coil conductor pattern in the first region in the stacking direction in plan view (see Fig.4 and Drawing 1 below, at least a portion in an extending direction of elements 12, 17 overlapping with the outermost main conductor portion of element 11 of the second region R2 disposed parallel or substantially parallel to elements 12, 17 in the first region R1 in the stacking direction in plan view, Paragraphs [0010], [0026]).
Regarding Claim 4, Sakata shows the laminate includes a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the first region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in elements 12, 17 provided on elements 22, 27 in the first region R1), and a wound main conductor portion in the coil conductor pattern provided on the insulation layer in the second region (see Fig. 4 and Drawing 1 below, a wound main conductor portion in element 11 provided on element 21 in the second region R2), the wound main conductor portions overlapping with each other throughout an entire or substantially an entire circumference of the wound main conductor portions in plan view (see Fig. 4 and Drawing 1 below, the wound main conductor portions of elements 12, 17, 11 overlapping with each other throughout an entire or substantially an entire circumference of the wound main conductor portions in plan view).
Miyazaki et al. shows the insulation resin layers (103, 105, Paragraph [0047]).
Regarding Claim 9, Miyazaki et al. shows at least one of the plurality of insulation resin layers (103 or 105) further includes a wiring conductor pattern (113 or 115) that is spaced away from the coil conductor pattern (110 or 111).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Sakata ‘230 as applied to claim 1 above, and further in view of Fujiyoshi et al. [U.S. Pub. No. 2002/0070836].
Regarding Claim 3, Sakata shows the laminate includes two or more conductor patterns (12, 17) extending parallel or substantially parallel to each other that define the main conductor portion of the coil conductor pattern in the first region (see Fig.4 and Drawing 1 below, region R1, Paragraphs [0010], [0026]), at least a portion in an extending direction of the two or more conductor patterns overlapping with the outermost main conductor portion of the coil conductor pattern of the second region disposed parallel or substantially parallel to the coil conductor pattern in the first region in the stacking direction in plan view (see Fig.4 and Drawing 1 below, at least a portion in an extending direction of elements 12, 17 overlapping with the outermost main conductor portion of element 11 of the second region R2 disposed parallel or substantially parallel to elements 12, 17 in the first region R1 in the stacking direction in plan view, Paragraphs [0010], [0026]).
In addition, Fujiyoshi et al. shows the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other (Paragraph [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the laminate includes two or more conductor patterns extending parallel or substantially parallel to each other as taught by Fujiyoshi et al. for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to simplify design for ease of manufacture and obtain better performances.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Sakata ‘230 as applied to claim 1 above, and further in view of Wei et al. [U.S. Patent No. 8,274,352].
Regarding Claim 5, Sakata in view of Miyazaki et al. and Sakata ‘230 shows the claimed invention as applied above but does not show a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view.
Wei et al. shows a device (Figs. 2A-4B) teaching and suggesting a through hole (29 or 49) passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view (see Figs. 2A-4B).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a through hole passing through the laminate from a top surface to a bottom surface in an opening of the coil conductor pattern in plan view as taught by Wei et al. for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to improve quality factor and smaller dielectric loss tangent (Col. 4, Lines 18-32).
Regarding Claim 12, Wei et al. shows the through hole (29 or 49) defines an alignment mark (element 29 or 49 can be defined as an alignment mark since coil 23, 43-1, 43-2, 43-3 is wound around element 29 or 49) of the laminated coil (see Figs. 2A-4B). 

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. as applied to claim 5 above, and further in view of Mori [U.S. Pub. No. 2010/0141369].
Regarding Claim 6, Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. shows the claimed invention as applied above but does not show a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole.
Mori shows a device (Figs. 5 and 7) teaching and suggesting a protective film (13, 14, Paragraph [0049]) that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole (see Figs. 5 and 7).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a protective film that is disposed on or in at least one of the top surface and the bottom surface of the laminate so as to cover the through hole as taught by Mori for the device as disclosed by Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. to cover the device to facilitate insulation and protection from damage based on system requirements (Paragraph [0049]).
Regarding Claim 13, Mori shows the protective film (13, 14) is disposed in or on the top surface and the bottom surface of the laminate (see Figs. 5 and 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Sakata ‘230, Wei et al., and Mori as applied to claim 6 above, and further in view of Matsumoto [JP 2004-171715].
Regarding Claim 7, Mori shows the protective film (13, 14) is made of a material having insulating property (Paragraph [0049]).
Sakata in view of Miyazaki et al., Sakata ‘230, Wei et al., and Mori shows does not show the protective film is made of a material having translucency property.
Matsumoto shows a device (Fig. 1) teaching and suggesting the protective film (6) is made of a material having translucency and insulating properties (Abstract, Solution, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the protective film is made of a material having translucency property as taught by Matsumoto for the device as disclosed by Sakata in view of Miyazaki et al., Sakata ‘230, Wei et al., and Mori to cover the device to facilitate insulation and easier to identify the location or areas of the conductors.

Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Sakata ‘230 as applied to claim 1 above, and further in view of Kusano [U.S. Pub. No. 2002/0030576].
Regarding Claim 8, Sakata shows at least one of the main conductor portions (17) is defined by a triple-wound linear conductor (Paragraph [0024]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).
Regarding Claim 10, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width (see Fig. 4, Paragraph [0047]).
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).
Regarding Claim 11, Sakata shows at least one of the main conductor portions (12) is defined by a double-wound linear conductor (Paragraph [0015]) with a constant or substantially constant width around about 3/4 of a circumference of the at least one of the main conductor portions (see Fig. 4, Paragraph [0047]). 
In addition, Kusano shows a device (Figs. 1A-1C) teaching and suggesting a coil 18 with a constant width (Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the a constant width as taught by Kusano for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to design the coil with high precision to enhance performance of inductance values (Paragraph [0052]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. as applied to claim 5 above, and further in view of An et al. [U.S. Pub. No. 2017/0264131].
Regarding Claim 12, Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. shows the claimed invention as applied above.
In addition, An et al. shows the through hole (119) defines an alignment mark (Paragraph [0048[) of the laminated coil (see Figs. 4-5b). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to define an alignment mark as taught by An et al. for the through hole as disclosed by Sakata in view of Miyazaki et al., Sakata ‘230, and Wei et al. for ease of manufacture and design to improve efficiency and obtain desirable operating characteristics (Paragraph [0013]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Miyazaki et al. and Sakata ‘230 as applied to claim 1 above, and further in view of Kato [U.S. Pub. No. 2012/0306609].
Regarding Claim 14, Sakata in view of Miyazaki et al. and Sakata ‘230 does not show the plurality of insulation resin layers are made of a thermoplastic resin.
Kato shows a device (Fig. 3) teaching and suggesting the plurality of insulation resin layers (51c, 51d) are made of a thermoplastic resin (Paragraph [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality insulation resin layers are made of a thermoplastic resin as taught by Kato for the device as disclosed by Sakata in view of Miyazaki et al. and Sakata ‘230 to achieve desirable insulation properties such as good moldability, good heat/thermal resistance, and high mechanical strength to facilitate insulation while obtain desirable operating characteristics.


    PNG
    media_image1.png
    749
    521
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    718
    481
    media_image2.png
    Greyscale

Drawing 2


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image3.png
    794
    654
    media_image3.png
    Greyscale

Drawing A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837